           Case 2:15-cv-00058-SIL Document 96 Filed 04/04/19 Page 1 of 1 PageID #: 2202
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                              for the
                                                 EASTERN    District of    NEW YORK


                        ADAN ABREU                               )
                             Plaintiff                           )
                                v.                               )         Civil Action No.       CV 15-0058(SIL)
  VERIZON NEW YORK, INC., RICHARD FRANCIS                        )
             and DAVID LUCAS
                            Defendant
                                                                 )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

X the plaintiff (name) ADAN ABREU                                                                             recover from the
defendant (name)     VERIZON NEW YORK, INC., RICHARD FRANCIS and DAVID LUCAS                                     the amount of
Two million and six hundred and fifty five million       dollars ($ 2,655,000.00 ).

    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

    other:

                                                                                                                                     .

This action was (check one):

X tried by a jury with Judge                               STEVEN I. LOCKE                             presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                    without a jury and the above decision
was reached.

    decided by Judge                                                                       on a motion for

                                                                                                                                     .

Date:              4/4/2019                                               CLERK OF COURT

                                                                                              /s/ Kristin Gandiosi
                                                                                      Signature of Clerk or Deputy Clerk
